United States Court of Appeals
                     For the First Circuit

No. 13-2296

                     ADDIEL SOTO-FELICIANO,

                      Plaintiff, Appellant,

                               v.

         VILLA COFRESÍ HOTELS, INC. AND SANDRA Y. CARO,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]



                             Before

                  Torruella, Lipez and Barron,
                         Circuit Judges.




     Juan M. Frontera-Suau, with whom Carlos J. Jiménez-Torres and
Frontera Suau Law Offices, PSC, were on brief, for appellant.
     Israel Roldán-González for appellees.



                        February 20, 2015
              BARRON, Circuit Judge.        More than a decade ago, Addiel

Soto-Feliciano began working in the kitchen at the Villa Cofresí

Hotel, a beachfront, family-run establishment in Rincón, Puerto

Rico.   By January of 2010, Soto had become the hotel's head chef.

By March of that year, he had been fired.          This appeal turns on the

events that led to that outcome.       Soto alleges that a review of the

record reveals that he was fired because of his age and in

retaliation for his efforts to assert his rights against this

alleged discrimination.       The District Court disagreed and granted

summary judgment for the defendants.           We reverse.

                                      I.

              On November 4, 2010, Soto filed suit in federal court.

He named as defendants the Villa Cofresí Hotel and Sandra Caro, the

hotel's general manager in charge of human resources. Soto alleged

violations of the federal Age Discrimination in Employment Act, 29

U.S.C. §§ 621-634, and Puerto Rico employment law, P.R. Laws Ann.

tit.    29,    §   146   (anti-discrimination);     id.   §   185   (wrongful

termination).       Soto sought back pay, lost benefits, compensatory

damages,      liquidated   damages,   attorney's     fees,    and   an   order

directing the hotel to reinstate him and to cease discriminating

against him on account of age.

              In September of 2013, the District Court granted summary

judgment for the defendants.          The District Court then dismissed

Soto's federal claims with prejudice and his state-law claims


                                      -2-
without prejudice. Soto now appeals that judgment. We discuss the

relevant facts in connection with our analysis.

                                      II.

            We review the District Court's summary judgment ruling de

novo.    Cracchiolo v. E. Fisheries, Inc., 740 F.3d 64, 69 (1st Cir.

2014).    In doing so, we "consider[] the record and all reasonable

inferences therefrom in the light most favorable to the non-moving

part[y]."       Estate of Hevia v. Portrio Corp., 602 F.3d 34, 40 (1st

Cir. 2010).       We may decide in favor of the moving party -- here,

the hotel and Sandra Caro -- "only if the record reveals 'that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.'"        Avery v. Hughes, 661
F.3d 690, 693 (1st Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

                                      III.

            We begin with Soto's age discrimination claim under the

federal Age Discrimination in Employment Act.              See 29 U.S.C.

§ 623(a)(1).       In a case that relies only on indirect evidence of

discrimination, as Soto concedes this one does, we follow the

familiar three-stage framework set forth in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973).          We do so even though the Supreme

Court    "has    not   definitively   decided   whether   the   evidentiary

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

utilized in Title VII cases is appropriate in the ADEA context."

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175 n.2 (2009).           And


                                      -3-
that is because our Circuit "has long applied the McDonnell Douglas

framework to ADEA cases."    Vélez v. Thermo King de Puerto Rico,

Inc., 585 F.3d 441, 447 n.2 (1st Cir. 2009).

                                   A.

          The first stage of the inquiry concerns whether the

plaintiff has made a prima facie case of age discrimination.       See

McDonnell Douglas, 411 U.S. at 802. The plaintiff's burden at this

stage is "modest." Rathbun v. Autozone, Inc., 361 F.3d 62, 71 (1st

Cir. 2004).   He need only make a prima facie case, not a winning

one.   To make that threshold showing, the plaintiff must "show

that: 1) he was at least 40 years old at the time he was fired; 2)

he was qualified for the position he had held; 3) he was fired, and

4) the employer subsequently filled the position, demonstrating a

continuing need for the plaintiff's services."     Vélez, 585 F.3d at

447.

          A plaintiff who meets the "low standard of showing prima

facie discrimination," Zapata-Matos v. Reckitt & Colman, Inc., 277
F.3d 40, 44 (1st Cir. 2002), "in effect creates a presumption that

the employer unlawfully discriminated against the employee," St.

Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993) (quoting Texas

Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981)).       In

consequence of that presumption, at the second stage of the

inquiry, the burden of production shifts to the employer.      To meet

that   burden,   "the   employer    must   articulate   a   legitimate


                                   -4-
nondiscriminatory reason" for having taken the adverse employment

action.   Zapata-Matos, 277 F.3d at 44.

           If the employer offers such a reason, then we move to the

third and final stage of the inquiry. At this stage, the plaintiff

must "prove by a preponderance of the evidence that the legitimate

reasons offered by the defendant were not its true reasons, but

were a pretext for discrimination."       Vélez, 585 F.3d at 447-48

(quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

143 (2000)).   To defeat a motion for summary judgment, though, the

plaintiff need only show that his ability to meet that burden turns

on a genuine issue of material fact.   See Burdine, 450 U.S. at 253

(distinguishing between "the plaintiff's ultimate and intermediate

burdens," respectively); Mesnick v. Gen. Elec. Co., 950 F.2d 816,

824-25 (1st Cir. 1991).

                                 B.

           We start with the first stage of the inquiry.        The

District Court concluded Soto made a prima facie case of age

discrimination that was strong enough to shift the burden of

production to the defendants.   We agree.

           Soto was at least forty years of age at the time of his

suspension and firing, which occurred on March 2 and March 10,

2010, respectively.   And the record shows that, after firing Soto,

the hotel immediately divided his head-chef duties among Jesús

Vargas (who worked in the kitchen) and Soto's two previous direct


                                -5-
supervisors,      Héctor      Pérez-Vélez     (the   restaurant     and    kitchen

manager) and Héctor Méndez (the food and beverage manager).                     The

record thus sufficiently supports Soto's contention that, at the

time of the firing, the hotel had a continuing need for Soto's

former duties.         See Hidalgo v. Overseas Condado Ins. Agencies,

Inc.,    120 F.3d 328,    333-34   (1st    Cir.   1997)      (plaintiff    may

demonstrate continuing need for his services with evidence showing

that plaintiff's job functions were absorbed by several employees

of defendant); Kale v. Combined Ins. Co. of Am., 861 F.2d 746, 760

(1st Cir. 1988) (same).

               The record also provides sufficient support for Soto's

further contention that he was qualified for his job.                 The record

shows that Soto became head chef after working in the hotel's

kitchen for a number of years.              The record then shows that Soto

held his job as head chef for at least a number of months.                     And,

finally, the record shows that prior to his suspension, Soto had

never received a formal written complaint from hotel management

about his performance during his seven years of employment at the

hotel.     In light of the "low standard of showing prima facie

discrimination,"       Zapata-Matos, 277 F.3d   at   44,    that   evidence

clearly suffices.       See Meléndez v. Autogermana, Inc., 622 F.3d 46,

50-51 (1st Cir. 2010); Vélez, 585 F.3d at 448.

               The defendants, however, contend Soto failed to make a

prima facie showing that he was qualified.                  Specifically, the


                                        -6-
defendants contend the record shows that Soto used profanity to

such an extent that it generated complaints from co-workers and

possibly also customers; that he expressed a bad attitude toward

his   supervisors;    that   he    was    insubordinate    to    managers    or

supervisors on at least a handful of occasions; that he frequently

arrived late for work; that he made at least one threatening remark

to a supervisor; and that he disrespected a fellow staff member's

religion.    The defendants therefore contend that Soto failed to

meet "the employer's legitimate expectations," Meléndez, 622 F.3d

at 50, and thus cannot show that he was qualified for his job at

the time of his firing, see id.

            But the defendants' challenge to Soto's prima facie

showing with respect to whether he was qualified cannot succeed.

As the District Court observed, the defendants rely on the same

evidence concerning Soto's misconduct to support a further argument

-- namely, that even if Soto made the required prima facie showing,

his suspension and firing had nothing to do with his age and

everything to do with his bad behavior on the job.              Our precedents

make clear, however, that we may not credit the same evidence that

an employer puts forth to show its legitimate, nondiscriminatory

reason for firing an employee to defeat that same employee's prima

facie showing that he was qualified.           "To do so would bypass the

burden-shifting      analysis     and    deprive   the   plaintiff    of    the

opportunity to show that the nondiscriminatory reason was in


                                        -7-
actuality a pretext designed to mask discrimination."             Vélez, 585
F.3d at 448 (quoting Wexler v. White's Fine Furniture, Inc., 317
F.3d 564, 574 (6th Cir. 2003) (en banc)).

           We thus conclude that Soto has put forth a sufficient

prima facie case of age discrimination to survive summary judgment.

And so, we move on the final two stages of the inquiry.

                                   C.

           Soto concedes that the defendants, in response to his

prima facie showing, have met their burden of articulating a

nondiscriminatory reason for the suspension and firing: Soto's

alleged misconduct on the job.           Soto thus challenges only the

defendants' contention -- and the District Court's conclusion --

that no rational jury could find that the defendants' asserted

nondiscriminatory reason for firing Soto was merely a pretext for

discriminating against him for being too old.

           In evaluating Soto's contention at the summary judgment

stage, the critical question is "whether or not the plaintiff has

adduced   minimally   sufficient   evidence    to   permit   a    reasonable

factfinder to conclude that he was fired because of his age."

Vélez, 585 F.3d at 452 (quoting Dávila v. Corporación de P.R. Para

La Difusión Pública, 498 F.3d 9, 16 (1st Cir. 2007)).            To make that

showing, a plaintiff must do more than merely "impugn the veracity

of the employer's justification."         Mesnick, 950 F.2d at 824.        A

plaintiff must "elucidate specific facts which would enable a jury


                                   -8-
to find that the reason given is not only a sham, but a sham

intended   to     cover     up    the     employer's     real       motive:     age

discrimination."      Id.    (quoting     Medina-Munoz        v.   R.J.    Reynolds

Tobacco Co., 896 F.2d 5, 9 (1st Cir. 1990)).

           On a motion for summary judgment, however, we must

consider the facts in the light most favorable to the non-moving

party, which in this case is Soto.             See Portrio Corp., 602 F.3d at

40.   And we must keep in mind that "where a plaintiff in a

discrimination    case    makes     out   a     prima   facie      case"   of   age

discrimination, as Soto has done, "and the issue becomes whether

the employer's stated nondiscriminatory reason is a pretext for

discrimination,    courts    must    be       'particularly     cautious'     about

granting the employer's motion for summary judgment."                 Hodgens v.

General Dynamics Corp., 144 F.3d 151, 167 (1st Cir. 1998).

           Despite these admonitions, the District Court still found

that Soto had failed to make a minimally sufficient showing that

the defendants' claimed nondiscriminatory reason for firing him was

in fact a pretext for age discrimination.               And thus the District

Court refused to put Soto's case to the jury.              The District Court

reached that conclusion in two steps.

           The District Court first determined that the record

contained only one piece of evidence both that could be considered

and that showed that age discrimination was the defendants' real

motive for firing Soto.          The District Court then compared that


                                        -9-
evidence concerning the defendants' discriminatory motive to the

competing evidence that the defendants had put forth regarding

their concerns with Soto's misconduct.        And, finally, the District

Court concluded that this evidence of the defendants' concern with

Soto's     misconduct   overwhelmed     the   evidence   regarding    the

defendants' discriminatory motive to such an extent that the

defendants were entitled to summary judgment.        We review each step

in the District Court's analysis.

                                   1.

            We start with the District Court's treatment of Soto's

evidence of discriminatory motive. In assessing that evidence, the

District    Court   considered   only    Soto's   allegations   regarding

comments by Sandra Caro, the hotel's head of human resources and a

member of the Caro family, which owned and operated the hotel.

            According to Soto's deposition, Sandra Caro commented

negatively on Soto's age in a meeting that she had with him on

February 18, 2010.       Specifically, Sandra Caro told Soto: "I

understand that you are old to work at the cooking line and that

your co-workers are also saying that you are old to work at the

cooking line." Soto further testified that Sandra Caro said to him

at that meeting: "You are no longer capable to work at the line

because you are old.    I am going to bring in a new chef.       Maybe I

can let you work only in banquets.        You need some long vacations




                                  -10-
because you are old and slow at the line.              We at the Hotel Villa

Cofresí are moving up, not down."

           As the District Court acknowledged, however, Soto also

offered evidence of similar age-related comments that another hotel

employee   had    made.     Soto    testified   that    his   direct   kitchen

supervisor,      Héctor    Pérez,    made    these     age-related     remarks

"continually" during the summer of 2009. According to Soto, Pérez,

the hotel's restaurant and kitchen manager, said to Soto throughout

this period: "Fool you are too old"; "[f]ool, you are too slow."

And while Pérez, unlike Sandra Caro, is not a named defendant, he

was Soto's direct supervisor in the hotel kitchen.            That makes his

remarks, like hers, relevant to Soto's discrimination claim.               See

Domínguez-Cruz v. Suttle Caribe, Inc., 202 F.3d 424, 433-34 (1st

Cir. 2000) (conduct of a supervisor may substantiate plaintiff's

case at third McDonnell Douglas stage, even if not named as a

defendant).

           But    the   District    Court   refused    to   consider   Pérez's

remarks because Soto's complaint did not reference them.                   The

District Court based that decision on our prior statement that

"summary judgment is not a procedural second chance to flesh out

inadequate pleadings." Fleming v. Lind–Waldock & Co., 922 F.2d 20,

24 (1st Cir. 1990).       Fleming, however, does not oblige a plaintiff

to set forth in the complaint every fact of relevance to an

otherwise properly pled claim, let alone every fact of relevance to


                                     -11-
an as-yet-unfiled summary judgment motion that aims to defeat that

same claim.     And, unlike the plaintiff in Fleming, Soto is not

introducing a new theory of liability in referencing Pérez's

remarks.     He is merely augmenting the evidentiary basis for the

very same age discrimination claim that he had already sufficiently

pled.

             Thus, we must consider both Sandra Caro's and Héctor

Pérez's    remarks   in   assessing    the    strength   of   Soto's   showing

regarding the defendants' discriminatory motive.               For as we have

explained before, "evidence of age-related comments could support

an      inference    of    pretext      and     discriminatory         animus."

Domínguez-Cruz, 202 F.3d at 433; see also Mesnick, 950 F.2d at 824

("comments by decisionmakers which denigrate those over forty" may

constitute    "circumstantial    evidence      that   may     be   mined   by   a

plaintiff" in age discrimination suits).

             Here, the age-related comments at issue, if credited, are

especially supportive of the age discrimination claim. Soto is not

relying on age-related comments that put down those over forty

years of age in general. Nor is he relying on age-related comments

that are at best ambiguous as to whether they reflect an intent to

target the statutorily protected class.           Cf. Hodgens, 144 F.3d at

171-72 (noting that employer's remarks about employee's "absences"

were not clearly aimed at absences protected by the Family Medical




                                      -12-
Leave Act, as the majority of the employee's absences were not so

protected).

          Soto is instead relying on age-related comments that were

directed at him in particular and that asserted that he was too old

to continue to do his job. And, Soto contends, those comments came

not simply from fellow employees but from Sandra Caro, "the key

decisionmaker regarding his termination," Domínguez-Cruz, 202 F.3d

at 433, and Héctor Pérez, "the plaintiff's direct supervisor," id.

          Moreover, Soto alleges that Sandra Caro made her age-

related remarks in a context that should give rise to particular

concern. Soto contends she made these comments while speaking with

him about his job performance, and that she did so immediately

before she stated that she was thinking of hiring a new chef in his

stead.

          And, finally, Soto was suspended less than two weeks

later, making the allegedly discriminatory remarks temporally

proximate to, rather than remote from, the adverse employment

action.   Such temporal proximity, we have held, itself provides

support for the inference that a discriminatory motive explains the

subsequent suspension and firing. Cf. DeCaire v. Mukasey, 530 F.3d
1, 19 (1st Cir. 2008), as corrected (July 10, 2008) ("[T]emporal

proximity alone can suffice to 'meet the relatively light burden of

establishing   a   prima   facie   case   of   retaliation.'"   (quoting




                                   -13-
Mariani–Colón v. Dep't of Homeland Sec. ex rel. Chertoff, 511 F.3d
216, 224 (1st Cir. 2007))).

           Thus, no great inferential leap would be necessary for a

jury to find from these comments that the defendants fired Soto due

to his age, at least if these comments were considered on their

own.   See Hodgens, 144 F.3d at 171 ("Statements by supervisors

carrying the inference that the supervisor harbored animus against

protected classes of people or conduct are clearly probative of

pretext.").     With such evidence of discriminatory motive in the

record, a rational jury would not have to rely on a "tenuous

insinuation" to find that the employer's asserted reason for firing

Soto "was actually a pretext for age discrimination." Mesnick, 950
F.2d at 826 (emphasis in original).     This case, therefore, is not

one in which the "vast majority of [plaintiff's] evidence related

to pretext . . . [but] had nothing at all to do with age or with

the employer's true motives."    Id.

           There remains, though, the issue whether, despite this

evidence   of   discriminatory   motive,   the   defendants'   showing

regarding Soto's alleged misconduct -- and the role that Soto's

misconduct played in the decision to fire him -- still entitles the

defendants to summary judgment.     The District Court reached that

very conclusion.    The District Court found that the evidence that

the defendants fired Soto for his misconduct was so strong that it

overwhelmed any inference of discriminatory motive that the record


                                 -14-
might otherwise permit a jury to draw.    But Soto argues that the

evidence on which the District Court relied in this regard is not,

in fact, that strong.   And so, we now turn to what the record shows

on that point.

                                 2.

           To challenge the defendants' contention that Soto's

misconduct motivated the adverse employment action, Soto relies

chiefly on what the record does not show.     But to understand why

the holes Soto highlights in the defendants' account might matter,

we first need to lay out the case for the defendants' contention

that the decision to fire Soto had nothing to do with his age and

instead resulted entirely from his misconduct.   We will then be in

a position to evaluate Soto's contention that the record reveals

potentially significant gaps and inconsistencies in the defendants'

proof on that point -- gaps and inconsistencies, Soto contends,

that would permit a rational jury to find that the defendants'

claimed misconduct-based reason for firing him is in fact a

pretext.

           To make the case that misconduct drove the decision to

dismiss Soto, the defendants contend that Soto had been verbally

warned about his loud use of profanity in the kitchen on a number

of occasions prior to his suspension and firing.     The defendants

also say Soto had been admonished verbally for being late to work.

Against that background, the defendants then claim Soto engaged in


                                -15-
the following string of bad behavior in the days immediately

leading up to his suspension on March 2, 2010, and his firing days

later.

             The first event occurred on February 17, 2010, Ash

Wednesday.    Soto allegedly made a disrespectful remark on that day

to a Catholic waiter who had asked not to be given meat in

accordance with his faith. The next day, Sandra Caro met with Soto

about his constant use of profanity in the kitchen.           At that

meeting, Sandra Caro also raised her concern about Soto's remark to

the waiter, who had complained about that remark to his supervisor.

Sandra Caro told Soto in the course of their discussion that he was

"slow" and was taking longer to prepare meals and that she wanted

to know what the problem was.     The defendants say Soto responded

that working in the kitchen could be stressful, and that the heat

and the volume of work could get to be too much.

             The defendants next allege that, on February 23, Sandra

Caro requested to speak with Soto.      The defendants claim, however,

that Soto responded by telling her over the phone that he had

nothing to say to her.       The defendants next assert that after

Héctor Pérez asked Soto to prepare some fish on February 26, Soto

responded by saying that Pérez, who was Soto's direct supervisor,

should peel the fish himself.    And, finally, the defendants claim

that Soto made a threatening remark to that same supervisor on

February 27.     Specifically, the defendants allege that Soto told


                                 -16-
Pérez to be careful with what the Caro siblings told him to do or

say, and added that "[y]ou are a Christian man, and when something

explodes, you too could get dirty."

             This sequence of events culminated in a March 2, 2010,

letter that the hotel sent to Soto.       That letter informed Soto of

his suspension.     In giving the reasons for the suspension, the

letter expressly referenced Soto's misconduct, including the two

incidents of alleged insubordination (telling Sandra Caro he had

nothing to say to her and telling Héctor Pérez to peel the fish

himself) and the one supposedly threatening remark (to Pérez). The

hotel then notified Soto of his termination eight days later.          At

no time was Soto's age referenced as a reason for either decision.

Nor,   the    District   Court   noted,   did   Soto   assert   that   age

discrimination was the true reason for the suspension when he

received the March 2 letter and responded to it in writing.

             In finding this evidence strongly supportive of the

defendants' case for summary judgment on the pretext issue, the

District Court emphasized that Soto does not deny either that he

had been verbally admonished for poor behavior in the past or that

the specific incidents cited in the March 2 letter occurred.           The

District Court did acknowledge Soto's contention that the March 2

letter misconstrued the exchanges between him and Sandra Caro and

Héctor Pérez, respectively.      Soto contended that the letter took

these exchanges out of context. But the District Court nonetheless


                                   -17-
concluded that Soto failed to provide any basis for finding that

the defendants did not believe those incidents were serious enough

to warrant his suspension and firing.              And, the District Court

ruled, it was the defendants' belief that mattered, not Soto's view

of how justified those beliefs might have been.

              Soto responds as follows.           He contends that if his

conduct were truly such a source of concern as to place his

continued     employment    in    jeopardy,     then    concerns    about   these

incidents would have been properly raised prior to March 2, when

the suspension letter first referenced them. And yet, Soto argues,

the record shows these incidents were not raised until that letter.

Soto   thus    contends    that    the    defendants'    asserted    reason   for

dismissing him, though nondiscriminatory, is not in fact the true

explanation for his suspension and firing and was asserted only as

a cover.

              We find that the gaps in the defendants' account that

Soto identifies raise a genuine issue of material fact concerning

pretext.      For example, the record shows that complaints about

Soto's conduct were never documented in writing or placed in Soto's

personnel file.      And that was the case even though the District

Court found that it was hotel policy to follow that course for

lodging such complaints.          The record further indicates that, with

respect to complaints about Soto, the hotel did not follow its

acknowledged policy of "progressive discipline," in which verbal


                                         -18-
warnings are followed by written ones. Instead, Soto was suspended

for two incidents of alleged insubordination and one alleged threat

without first having been warned about those instances at all.

          Of course, these last three incidents did occur in the

days just prior to Soto's suspension. And that timing may offer an

explanation for the hotel's failure to document them formally. But

Soto   points   out   that   the    complaints   about   his   alleged

insubordination and threatening comment were also not mentioned

during the meeting he had with hotel management on February 28,

2010, even though that meeting post-dates these incidents, and even

though Soto used the meeting to raise his concerns that the hotel

was discriminating against him because of his age.

          That meeting was attended by all of the hotel's senior

staff, including all four Caro siblings (who together owned and

operated the hotel).     Soto testified in his deposition that he

explained to those assembled that, days earlier, on February 18,

Sandra Caro had called him "old" and "slow" and that he felt

discriminated against.    Soto also testified that he had said the

same thing in a discussion with Fernando Caro (the general manager

in charge of finance) on February 20. And, finally, Soto testified

that, at that same February 28 meeting with the Caro family, he

informed the group that he had visited the Department of Labor

concerning his employment at the hotel (though he does not assert

whether he told the group that, while there, he visited the Anti-


                                   -19-
Discrimination Unit, which handles age-discrimination complaints).

Soto points out, however, that even though he had just directly

confronted those at the meeting with his concerns that he was being

discriminated against because of his age, those present made no

reference       during     the      meeting     to    the        later-asserted,

nondiscriminatory grounds for his dismissal.

            On this record, we believe Soto has shown inconsistencies

in the defendants' case sufficient to support an inference of

pretext. See Gómez-González v. Rural Opportunities, Inc., 626 F.3d
654,   662-63    (1st    Cir.    2010)   ("Pretext   can    be   shown   by   such

weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could rationally find them

unworthy of credence and hence infer that the employer did not act

for the asserted non-discriminatory reasons." (quoting Morgan v.

Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997))).                In context,

the hotel's failure to raise the incidents of alleged misconduct

either through the established disciplinary processes or at the

meeting on February 28 permits a jury to doubt the likelihood that

the cited incidents truly were the basis for the decision to

suspend and fire Soto.          And that inference is made more plausible

by Soto's testimony that the relevant decision maker had less than

two weeks earlier told Soto that he was too old for his job, that

she had heard as much from Soto's co-workers, and that she was


                                         -20-
considering getting a new chef to replace him.                Further, the gaps

in the defendants' account that Soto identifies must be considered

against   the   additional       testimony     Soto   gave    that   his     direct

supervisor    in   the    kitchen,    Héctor    Pérez,      had   made    similarly

discriminatory comments repeatedly months before.

                                        3.

             Given the evidence in the record, Soto's defense against

the motion for summary judgment does not "rest[] merely upon

conclusory allegations, improbable inferences, and unsupported

speculation."      Hodgens, 144 F.3d at 167 (quoting Smith v. Stratus

Computer, Inc., 40 F.3d 11, 12 (1st Cir. 1994)). Instead, Soto has

set forth a plausible competing account of the proper inference to

draw about what transpired in the last two weeks of February 2010.

Whether   Soto's     misconduct       motivated    the   ultimate        employment

decision (as the defendants assert), or whether that misconduct

took on significance only after the decision to terminate Soto on

the basis of age had been made (as Soto contends), is not a

question for us to decide at this stage of the case.                     A rational

jury could draw either inference, regardless of which may be the

stronger of the two.        But we may not supplant the jury's role by

weighing the strength of those competing inferences for ourselves.

See Mulero–Rodríguez v. Ponte, Inc., 98 F.3d 670, 677 (1st Cir.

1996)   (reversing       grant   of   summary     judgment    and    noting    that

"determinations      of      motive      and      intent,     particularly       in


                                       -21-
discrimination cases, are questions better suited for the jury"

(quoting Petitti v. New England Tel. & Tel. Co., 909 F.2d 28, 34

(1st Cir. 1990))).       We therefore reverse the District Court's

decision granting summary judgment on Soto's age discrimination

claim.

                                  IV.

           Soto also claims that the defendants suspended and fired

him in retaliation for his efforts to redress the alleged age

discrimination.    That claim, too, states a cause of action under

the Age Discrimination in Employment Act. See 29 U.S.C. §§ 623(a),

(d).     Because Soto's case for retaliation, like his one for

discrimination, rests on indirect evidence of the defendants'

impermissible motive, we follow the same framework that we used to

assess   Soto's   age   discrimination   claim,   "albeit   with   slight

modifications" to account for the retaliation claim's distinct

focus.   Mesnick, 950 F.2d at 827.

                                  A.

           Under this modified framework, the first stage of the

inquiry requires the plaintiff to "make a prima facie showing that

(i) he engaged in ADEA-protected conduct, (ii) he was thereafter

subjected to an adverse employment action, and (iii) a causal

connection existed between the protected conduct and the adverse

action."   Id.    In the retaliation context, too, the plaintiff's




                                 -22-
burden at this initial stage is a lenient one. See Garayalde-Rijos

v. Municipality of Carolina, 747 F.3d 15, 24 (1st Cir. 2014).

             If    the    plaintiff     makes       a    prima     facie   showing    of

impermissible retaliation, then, at the second stage, as in the

discrimination context, the burden of production shifts to the

defendant.        To meet that burden, the defendant must offer a

legitimate, non-retaliatory reason for the adverse employment

action.        Muñoz      v.    Sociedad      Española       de    Auxilio   Mutuo     y

Beneficiencia de Puerto Rico, 671 F.3d 49, 55 (1st Cir. 2012).

             And if the defendant does offer such a reason, then the

inquiry moves to the third and final stage.                       At this stage, "the

plaintiff must assume the further burden of showing that the

proffered reason is a pretext calculated to mask retaliation."

Harrington v. Aggregate Indus.-Ne. Region, Inc., 668 F.3d 25, 31

(1st Cir. 2012).         To defeat summary judgment, however, a plaintiff

need not prove retaliation by a preponderance of the evidence.                        A

plaintiff bears only the lighter burden of showing that a genuine

issue of material fact exists about whether retaliation was the

true motive for the adverse employment action in question.                           See

Mesnick, 950 F.2d at 828.

                                            B.

             We begin with Soto's prima facie showing of retaliation

-- and, in particular, with the evidence that he puts forth that he

engaged   in      conduct      that   the    ADEA       protects    from   retaliatory


                                            -23-
measures.   Soto relies on evidence that he engaged in two types of

protected conduct: informal complaints to his employer about the

age discrimination he claimed to suffer and more formal (though

incomplete) steps to redress such discrimination.

            Soto points in this regard to his testimony that, on

February 20, 2010, he approached Fernando Caro (the hotel's general

manager in charge of finance) to discuss the discriminatory remarks

that Soto contends Sandra Caro made to him in their meeting two

days before.    Soto claims he told Fernando Caro that Sandra Caro

had said Soto was "[too] old to work at the line" in the kitchen

and that he considered her comments to be discriminatory.      Soto

also claimed he asked Fernando Caro for a meeting with hotel

management to discuss these comments.

            Next, Soto points to the fact that he went to the Puerto

Rico Department of Labor five days after his February 20 discussion

with Fernando Caro.   During this February 25 visit, moreover, Soto

went to the Department's Anti-Discrimination Unit in addition to

another office, though he did not file any grievance with the

Department.

            Finally, Soto points to the comments he made at the

February 28 meeting with the hotel's management team.          Soto

testified that, during that meeting, he narrated what had been said

in his February 18 sit-down with Sandra Caro.     He also testified

that he explained to the whole group that he felt discriminated


                                -24-
against on the basis of her comments.             And, lastly, he testified

that he told at least one of the members of the Caro family that he

had visited the Department of Labor earlier that week.

            Soto thus contends that, through the evidence of his

complaints      to   hotel   management    and    his    visit    to    the   Anti-

Discrimination Unit at the Department of Labor, he has made a prima

facie showing that he engaged in protected conduct.                And we agree.

See Pomales v. Celulares Telefónica, Inc., 447 F.3d 79, 84 (1st

Cir.    2006)   (informal    complaint    to     management      may   constitute

protected conduct); Hernandez-Torres v. Intercontinental Trading,

Inc., 158 F.3d 43, 47 (1st Cir. 1998) (assuming that informal

complaint to internal personnel department may constitute protected

conduct); see also Sumner v. U.S. Postal Serv., 899 F.2d 203, 209

(2d Cir. 1990) (acceptable forms of protected activity under Title

VII's    analogous     clause   include    not    only    formal       charges   of

discrimination, but also "informal protests of discriminatory

employment practices, including making complaints to management").

            With respect to Soto's prima facie case of retaliation,

that leaves only whether Soto demonstrated a causal connection

between his protected conduct and the adverse employment action

that followed.        See Mesnick, 950 F.2d at 827.              The defendants

contend Soto has not made that showing, and the District Court

agreed.   But rather than address the defendants' arguments on this

point in connection with the prima facie case, where Soto's burden


                                    -25-
is lowest, see Garayalde-Rijos, 747 F.3d at 24, we move directly to

see whether Soto has raised a genuine issue of material fact that

the defendants' stated grounds for firing him were in fact a

pretext for retaliatory animus.          If he has met this showing, then

he necessarily has met the lesser burden that he bears at the prima

facie stage of showing a causal connection between his protected

conduct and the decision to fire him.            See Wells v. Colorado Dep't

of Transp., 325 F.3d 1205, 1218 (10th Cir. 2003) (noting that, for

retaliation claims, third element of prima facie case and third

McDonnell Douglas stage are "not easily distinguishable" (quoting

Farrell v. Planters Lifesavers Co., 206 F.3d 271, 286 (3rd Cir.

2000))).

                                        C.

            Soto   does    not   dispute        that   the   defendants     have

articulated a legitimate, non-retaliatory reason for his suspension

and termination.     The reason is the same one that the defendants

gave   in    response     to   Soto's        prima   facie   showing   of    age

discrimination: that Soto was insubordinate, made a threatening

remark to another employee, and that his conduct was in other

respects inappropriate.        And so the issue comes down, once again,

to pretext and the true motivation for Soto's suspension and

firing.     See Mesnick, 950 F.2d at 827 ("As in the discrimination

context proper, courts confronted by summary judgment motions must

at this [final stage] focus on the ultimate question": whether "the


                                    -26-
employer's proffered reason is a pretext masking retaliation for

the employee's opposition to a practice cast into doubt by the

ADEA.").

              We   have    already     described,    in   connection   with   our

evaluation     of     Soto's    discrimination      claim,   certain   gaps   and

inconsistencies in the evidence the defendants put forth regarding

their concern about Soto's misconduct.              We see no reason to reach

a different conclusion about the potential weaknesses in that same

evidence now that we are evaluating Soto's retaliation claim.                  We

thus   need     not    repeat    our    reasons     for   concluding   that   the

incongruities in the defendants' account of their misconduct-based

reasons for firing Soto could give rise to an inference of pretext.

              That said, as with the claim of age discrimination, Soto

must show more than that the defendants' asserted reason for taking

adverse action against him was not the real reason.               He must show

that the reason given was a cover for retaliation, as it is

retaliation that the ADEA forbids.             See id.    Mindful that Soto may

make the required showing circumstantially, id. at 828, we look to

see if Soto has raised a genuine issue of material fact about

whether the defendants' claim that they fired Soto for his bad

behavior was merely a cover for their retaliation against his

efforts to redress their discrimination.

              The District Court ruled that Soto did not put forth

enough evidence.          The District Court found that Soto had offered


                                        -27-
nothing regarding the defendants' retaliatory motive beyond the

fact that he had engaged in protected conduct soon before the

defendants suspended and ultimately fired him.          The District Court

then noted that while such temporal proximity may support an

inference   of   retaliation,   a   coincidence    of    timing   does   not

automatically do so.    And, further, the District Court concluded,

such a timing-based inference would be unreasonable here because of

the   substantial   evidence    showing    that   the   defendants   had   a

legitimate reason to fire Soto that was completely unrelated to the

steps Soto had taken to redress the alleged age discrimination.

            In our view, however, Soto's evidence of retaliatory

motive, while not as strong as his evidence of discriminatory

motive, rests on more than temporal proximity alone.          Soto points

out that he directly informed hotel management of his concerns

about age discrimination on a number of occasions in the days prior

to his suspension.   And thus Soto argues not only that there was a

temporal connection between his independent actions to protect his

rights and the suspension and firing that followed, but also that

the defendants knew that he had taken such steps and were concerned

that he had done so.

            Specifically, Soto points to the evidence concerning his

conversation with Fernando Caro on February 20, in which he raised

his concerns about age discrimination, and his meeting with a

number of members of the Caro family on February 28, in which he


                                    -28-
raised those concerns again.         With respect to the visit to the

Department of Labor on February 25, Soto notes (and the District

Court acknowledged) that he informed Luis López (a fellow co-

worker) and Evelyn Caro (the hotel's human resource supervisor)

that he had gone to the Department of Labor "to seek orientation

about his rights as an employee." In addition, Soto testified that

he informed Rita Caro, who signed the March 2 letter informing him

of his suspension, that he had gone to the Department "to ask for

counseling."

               Moreover, Soto notes that the record contains evidence

showing that Rita Caro (who was in charge of customer services at

the hotel and was one of co-signers of the March 2 suspension

letter)   had     specifically   asked   Soto    why   he   had    visited   the

Department of Labor.      And Soto emphasizes that Rita Caro asked him

that question only days before informing him of his suspension for

allegedly non-age-related reasons.

               True, Soto was at best equivocal about whether he told

anyone    in    hotel   management   that   he   had   gone   to    the   Anti-

Discrimination Unit during his visit to the Department of Labor.

But the record certainly permits the inference that the defendants

-- who suspended Soto just two days after he informed those

assembled of his visit -- believed Soto had gone to the Department

to address his by then well-known concerns about the hotel's age

discrimination.


                                     -29-
           In this regard, Soto's contention that the hotel manager

who signed the March 2 suspension letter had inquired about Soto's

visit to the Department of Labor takes on particular significance.

For on Soto's account, it is no mere coincidence that she made that

inquiry at a time when she knew Soto was concerned about age

discrimination -- and just days before she took action to sever

Soto's ties to the hotel in a letter that was careful to set forth

misconduct as the basis for his suspension.     Instead, on Soto's

view, that inquiry is reflective of the hotel management's concern

with his efforts to take action against the hotel's alleged

discrimination.

           We thus find that the record gives rise to competing

plausible inferences from which a rational jury could find for

Soto.   According to Soto, the defendants' true concerns about his

continued employment were not based on the incidents involving his

alleged misconduct -- none of which was formally documented or even

raised directly with Soto in accord with the hotel's recognized

disciplinary process -- but rather were based on his increasingly

assertive efforts to address the hotel's discrimination.   And, for

that reason, we must reverse the District Court's summary judgment

order on Soto's retaliation claim.

                                V.

           After granting summary judgment for the defendants on

both the federal age discrimination and retaliation claims, the


                               -30-
District Court dismissed without prejudice all of Soto's Puerto

Rico law claims.     Because we conclude the District Court erred in

granting summary judgment on the federal claims, we vacate the

dismissal of the pendent state law claims and remand them for

further consideration.

                                   VI.

           In concluding that the District Court gave insufficient

consideration to Soto's side of the story, we do not mean to

suggest   that   a   discriminatory     or   retaliatory   motive   in   fact

underlay the defendants' decision to suspend and then fire Soto.

We hold only that there is a triable issue of fact as to whether

the   defendants'    stated   grounds    for   taking   adverse   employment

actions against Soto were in fact a pretext for the discrimination

and retaliation the ADEA bars.          The District Court's judgment is

therefore vacated.      We remand for further proceedings.          No costs

are awarded.




                                   -31-